DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-17. Claims 1, 10 and 15 have been amended. Claims 7 and 16 have been cancelled, and new claims 18 and 19 have been added. Accordingly, claims 1-6, 9-15, and 17-19 are pending in the current application.
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-6, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the detection of the driver looking at a specific display and .
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that the combination of Opitz and Roth et al. fail to teach the query is issued only in response to at least one steering correction by the driver being detected after the driver has looked at the display device, however examiner respectfully disagrees. In Paragraph 45, Opitz teaches “Subsequently, in block 10, it is checked again whether the trailer coupling of the motor vehicle is located, in comparison with the coupling element of the trailer, at a level H which is suitable for coupling. If this is still not the case (no in block 10), a fault message (block 11) is issued to the driver and the method is ended (block 16).” In Paragraph 46, Opitz teaches “The driver then has, for example, the possibility of manually changing the level of the coupling element of the trailer coupling and of re-starting or continuing the method by inputting (e.g., an input).” This clearly requires the driver to view a display to receive a fault message, adjust steering of the vehicle (manually changing the level of the coupling element) and afterwards starting or continuing the method by inputting, which is a query that would only exist after the fault has been corrected.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opitz (US 20180141397 A1 ) in view of Roth et al. (US 20160196098 A1).
Regarding Claim 10, Opitz teaches a method for automatic detection of a transportation vehicle driver's want to maneuver for coupling the transportation vehicle to a trailer (Abstract), the method comprising:
displaying a rear vehicle environment detected by a rear-view camera of the transportation vehicle by a display device of the transportation vehicle (Paragraph 7; Paragraph 38); 
determining a viewing direction of the driver of the transportation vehicle that is detected by a detecting device of the transportation vehicle (Paragraph 3; Paragraph 7; Paragraphs 20-21; Paragraph 38; surroundings sensor system as described includes a comprehensive view of the surroundings of the vehicle for automated control, inherently includes a view visible to the driver); and
issuing an initial query as to whether the driver of the transportation vehicle wants automatic activation of a trailer coupling assistant of the transportation vehicle that provides longitudinal and/or transverse guidance of the transportation vehicle to support the coupling maneuver, wherein the issuance of the query is made automatically, wherein automatic activation of the trailer coupling assistant takes place only in response to receiving the driver's confirmation issued in response to the query following confirmation that the driver is looking at the display device and wants to automatically activate the trailer coupling assistant (Paragraphs 20-24; Paragraphs 38-46), and
wherein the query is issued only in response to at least one steering correction by the driver being detected after the driver has looked at the display device (Paragraphs 20-24; Paragraphs 38-46; clearly teaches adjustment of the orientation of the vehicle after a fault is detected, alerting the driver, then receiving an input to continue automatic operation after corrections are made)
However, Opitz does not explicitly teach determining whether the driver is looking at the display device based on the viewing direction of the driver detected by the detection device; the issuance of the query is made automatically in response to determining whether the driver is looking at the display device.
Roth et al., however, teaches determining whether the driver is looking at the display device by using a viewing direction of the driver of the transportation vehicle that is detected by a detecting device of the transportation vehicle (Paragraph 29), and wherein the issuance of the query is made automatically in response to determining whether the driver is looking at the display device (Paragraphs 30-31).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz to include the gaze based display system of Roth et al. in order to maximize a viewable area of a display component without the requirement of manual manipulation (See Roth et al. Paragraph 4)
Regarding Claim 11, Opitz and Roth et al. teach the method of claim 10, Opitz further teaches that the query is only issued in response to the trailer being detected within the rear vehicle environment. (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 12, Opitz and Roth et al. teach the method 10, Opitz further teaches that the query is only issued in response to the trailer being detected in a driving path of the transportation vehicle in the rear vehicle environment. (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 13, Opitz and Roth et al. teach the method 10, Opitz further teaches that the trailer is detected in the rear vehicle environment by the rear-view camera, an ultrasonic sensor, a radar sensor and/or a laser sensor. (Paragraphs 20-24; Paragraphs 38-46)
Regarding Claim 17, Opitz and Roth et al. teach the method of claim 10, Opitz further teaches that the viewing direction is detected by an interior camera of the detection device (Paragraphs 20-24; Paragraphs 38-46).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opitz (US 20180141397 A1 ) in view of Roth et al. (US 20160196098 A1) as in the rejection of claims 10-13 and 17 above, and further in view of Phillips (US 20170046578 A1).
Regarding Claim 14, Opitz and Roth et al. teach the method 10, Opitz further teaches that the query is only issued in response to an image of the display device that corresponds to a trailer coupling of the trailer (Paragraphs 20-24; Paragraphs 38-46).
However, Opitz does not teach a query issued in response to a determination that the driver is looking at a display of a display device based on the detected viewing direction of the driver
Roth et al., however, teaches a query issued in response to a determination that the driver is looking at a display of a display device based on the detected viewing direction of the driver (Paragraph 29).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz to include the gaze based display system of Roth et al. in order to maximize a viewable area of a display component without the requirement of manual manipulation (See Roth et al. Paragraph 4)
Neither of Roth et al. and Opitz explicitly teach a determination that the driver is looking at image points of the display device.
Phillips, however, teaches a determination that the driver is looking at image points of the display device (Paragraph 28).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz as modified by Roth et al. to .
Claims 1-5, 8, 9, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opitz (US 20180141397 A1 ) in view of Roth et al. (US 20160196098 A1) and further in view of Ricci (US 20180012089 A1).
Regarding Claim 1, Opitz teaches a system for automatic detection of a transportation vehicle driver’s want to maneuver for coupling the transportation vehicle to a trailer (Abstract), the system comprising:
a rear-view camera for detecting a rear vehicle environment of the transportation vehicle (Paragraph 7; Paragraph 38); 
a detection device for detecting the viewing direction of a driver of the transportation vehicle (Paragraph 3; Paragraph 7; Paragraphs 20-21; Paragraph 38; surroundings sensor system as described includes a comprehensive view of the surroundings of the vehicle for automated control, inherently includes a view visible to the driver); and
a control device (Paragraph 24),
wherein the rear-view camera, detection device and control device cooperate to carry out operations for the automatic detection of the driver’s want to maneuver for coupling the transportation vehicle to the trailer that include display of the rear vehicle environment detected by the rear-view camera of the transportation vehicle by a display device of the transportation vehicle, and issuance of an initial query as to whether the driver wants automatic activation of a trailer coupling assistant for the transportation vehicle that provides longitudinal and/or transverse guidance of the transportation vehicle to support the coupling maneuver in response to the driver looking at the display device, activation of the trailer coupling assistant takes place only in response to receiving the driver's (Paragraphs 20-24; Paragraphs 38-46).
However, Opitz does not explicitly teach determining whether the driver is looking at the display device based on the viewing direction of the driver detected by the detection device.
Roth et al., however, teaches a detection device for detecting the viewing direction of a driver of the transportation vehicle for determining whether the driver is looking at a display device of the transportation vehicle, determination of whether the driver is looking at the display device based on the viewing direction of the driver detected by the detection device (Paragraph 29), and wherein the issuance of the query is made automatically in response to the detection device and the control device determining that the driver is looking at the display device (Paragraphs 30-31).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz to include the gaze based display system of Roth et al. in order to maximize a viewable area of a display component without the requirement of manual manipulation (See Roth et al. Paragraph 4)
However, neither of Opitz and Roth et al. explicitly teach that wherein the query is only issued in response to a determination that the driver has looked at the display device multiple separate times based on the detected viewing direction of the driver.
Ricci, however, teaches that wherein the query is only issued in response to a determination that the driver has looked at the display device multiple separate times based on the detected viewing direction of the driver (Paragraphs 116-117; Paragraphs 122, 145, and 155).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz and Roth et al. to include detection of multiple glances by the driver as in Ricci above, in order to assist with determining effects for rendering for the second presentation based on the priority level of the condition (See Ricci Paragraph 120)
Regarding Claim 2, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches a transportation vehicle that includes the system (Paragraphs 24-25)
Regarding Claim 3, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the query is only issued in response to the trailer being detected within the rear vehicle environment (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 4, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the query is only issued in response to the trailer being detected in a driving path of the transportation vehicle in the rear vehicle environment (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 5, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the trailer is detected in the rear vehicle environment by the rear-view camera, an ultrasonic sensor, a radar sensor and/or a laser sensor (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 8, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the query is issued only in response to at least one steering correction by the driver being detected after the driver has looked at the display device (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 9, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the viewing direction is detected by an interior camera of the detection device (Paragraphs 20-24; Paragraphs 38-46).
Regarding Claim 18, Opitz, Roth et al. and Ricci teach the system of claim 1, wherein Opitz does not explicitly teach that the query is only issued in response to a total amount of time that the driver has looked at the display device exceeding a predetermined viewing time.
Roth et al., however, teaches that the query is only issued in response to a total amount of time that the driver has looked at the display device exceeding a predetermined viewing time (Paragraph 29).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz to include the gaze based display system of Roth et al. in order to maximize a viewable area of a display component without the requirement of manual manipulation (See Roth et al. Paragraph 4)
Method claims 15 and 19 are drawn to the method of using corresponding apparatus claimed in claims 1, and 18, thus they have similar limitations and are rejected for the same reasons of obviousness as used above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opitz (US 20180141397 A1 ) in view of Roth et al. (US 20160196098 A1) and further in view of Ricci (US 20180012089 A1) as in the rejection of claims 1-5, 8, 9, 15, 18 and 19 above, and even further in view of Phillips (US 20170046578 A1).
Regarding Claim 6, Opitz, Roth et al. and Ricci teach the system of claim 1, Opitz further teaches that the query is only issued in response to an image of the display device that corresponds to a trailer coupling of the trailer (Paragraphs 20-24; Paragraphs 38-46).
However, Opitz does not teach a query issued in response to a determination that the driver is looking at a display of a display device based on the detected viewing direction of the driver
Roth et al., however, teaches a query issued in response to a determination that the driver is looking at a display of a display device based on the detected viewing direction of the driver (Paragraph 29).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz to include the gaze based display system of Roth et al. in order to maximize a viewable area of a display component without the requirement of manual manipulation (See Roth et al. Paragraph 4)
None of Roth et al., Opitz and Ricci explicitly teach a determination that the driver is looking at image points of the display device.
Phillips, however, teaches a determination that the driver is looking at image points of the display device (Paragraph 28)
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the automatic detection system of Opitz as modified by Roth et al. to include the gaze based display system of Phillips in order to enhance objects within a field of view (See Phillips Paragraph 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.